 



EXHIBIT 10(i)(D)
 
TERMINATION AGREEMENT (this “Agreement”), dated as of June 13, 2006 among The
Interpublic Group of Companies, Inc., a Delaware corporation (the “Company”),
the banks, financial institutions and other institutional lenders parties to the
Credit Agreement referred to below (collectively, the “Lenders”) and Citibank,
N.A. (“Citibank”), as agent for the Lenders and Issuing Bank under the Credit
Agreement defined below.
 
PRELIMINARY STATEMENTS:
 
(1) The Company, the Lenders and Citibank have entered into a 3-Year Credit
Agreement dated as of May 10, 2004, as amended and restated as of September 27,
2005 and as further amended as of September 30, 2005, October 17, 2005 and
December 31, 2005 (the “Credit Agreement”). Capitalized terms used in this
Agreement and not otherwise defined in this Agreement shall have the same
meanings as specified in the Credit Agreement.
 
(2) As of the date hereof, there are no Advances outstanding under the Credit
Agreement.
 
(3) As of the Effective Date (as defined herein), the rights and obligations of
the Company and Citibank in respect of all outstanding Letters of Credit issued
under the Credit Agreement shall be governed by a new letter of credit agreement
(the “New LC Agreement”) to be entered into by the Company and Citibank on or
prior to the Effective Date.
 
(4) The Company, the Lenders and Citibank desire to terminate the Credit
Agreement, on the terms and conditions hereinafter set forth.
 
Section 1.  Termination of the Credit Agreement.   Effective as of the Effective
Date:
 
(a) the Credit Agreement is hereby terminated, and the parties hereto shall have
no further obligations thereunder or under any related Notes, it being mutually
acknowledged and agreed that Sections 2.11, 2.14, 9.04, 9.08, 9.10, 9.12 and
9.13 of the Credit Agreement shall survive the termination of the Credit
Agreement.
 
(b) Citibank, as Issuing Bank under the Credit Agreement, hereby releases all
Lenders from any obligation to participate in any Letters of Credit outstanding
as of the Effective Date.
 
(c) The Required Lenders hereby waive any requirement in the Credit Agreement
that any notice be provided by the Company in respect of any prepayment of any
amount due thereunder or of any termination of the Commitment thereunder.
 
Section 2.  Conditions Precedent to Termination of the Credit Agreement.   This
Agreement shall become effective on the first date, not later than July 15, 2006
(as such date may be extended by Citibank and the Company, the “Termination
Deadline”), on which the following conditions have been satisfied (the
“Effective Date”):
 
(a) Citibank shall have executed a counterpart to this Agreement and shall have
received counterparts of this Agreement executed by the Required Lenders.
 
(b) The Company shall have executed a counterpart to this Agreement, the
execution date of which shall be the date indicated under the signature of the
Company.
 
(c) No Advances, and no Letter of Credit issued by any Person other than
Citibank, shall be outstanding under the Credit Agreement.
 
(d) Except as provided in Section 5 hereof, the Company shall have paid to
Citibank in its capacity as Agent under the Credit Agreement, for its own
account and for distribution to the Lenders, as the case may be, in each case in
accordance with the terms of the Credit Agreement, all expenses and facility and
letter of credit fees accruing under the Credit Agreement to the Effective Date,
and all Agent’s fees owing by the Company under the Credit Agreement as of the
Effective Date, all in such amounts as shall be set forth in written notice to
the Company provided by Citibank prior to the Effective Date.


56



--------------------------------------------------------------------------------



 



(e) Citibank and the Company shall have entered into the New LC Agreement.
 
Citibank agrees that it shall provide prompt notice to the other Lenders of the
occurrence of the Effective Date.
 
Section 3.  Notes.  Upon receipt of notice from Citibank that the Effective Date
has occurred, each of the Lenders having a Note outstanding under the Credit
Agreement shall promptly return such Note to the Company for cancellation.
 
Section 4.  Termination Deadline.  In the event that the Effective Date shall
not have occurred prior to the Termination Deadline, the provisions of Section 1
hereof shall terminate as of the Termination Deadline, and the Credit Agreement,
the Notes and the Letters of Credit shall all continue to be in full force and
effect, without modification in any respect by the provisions of this Agreement.
 
Section 5.  Costs and Expenses.  The Company agrees to pay on written demand all
costs and expenses of Citibank in connection with the preparation, execution and
delivery of this Agreement (including, without limitation, the reasonable fees
and expenses of counsel for Citibank).
 
Section 6.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
Section 7.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.


57



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, effective as of the date
under the signature of the Company below.
 
THE INTERPUBLIC GROUP OF COMPANIES, INC.
 

    /s/  Ellen Johnson


By: Ellen Johnson


  Title:  Senior Vice President and Treasurer

Date: June 13, 2006
 
CITIBANK, N.A.,
as Agent, as Lender and as Issuing Bank
 

    /s/  Julio Ojea Quintana


By: Julio Ojea Quintana


  Title:  Director

 
JPMORGAN CHASE BANK, N.A.
 

    /s/  George Catallo


By: George Catallo


  Title:  Vice President

 
KEYBANK NATIONAL ASSOCIATION
 

    /s/  Steven C. Dunham


By: Steven C. Dunham


  Title:  Vice President


58



--------------------------------------------------------------------------------



 



LLOYDS TSB BANK PLC
 

    /s/  Mario Del Duca


By: Mario Del Duca


  Title:  Assistant Vice President

 
/s/  Deborah Carlson

By: Deborah Carlson


  Title:  Vice President and Manager

 
HSBC BANK USA
 

    /s/  Robert Elms


By: Robert Elms


  Title:  Director

 
ING BANK
 

    /s/  William James


By: William James


  Title:  Managing Director

 
ROYAL BANK OF CANADA
 

    /s/  Dustin Craven


By: Dustin Craven


  Title:  Attorney-In-Fact


59



--------------------------------------------------------------------------------



 



UBS LOAN FINANCE LLC
 

    /s/  Richard L. Tavrow


By: Richard L. Tavrow


  Title:  Director

 
/s/  Irja R. Otsa

By: Irja R. Otsa


  Title:  Associate Director

 
SUNTRUST BANK
 

    /s/  Richard C. Wilson


By: Richard C. Wilson


  Title:  Managing Director

 
CALYON NEW YORK BRANCH
 

    /s/  Michael Madnick


By: Michael Madnick


  Title:  Managing Director

 

    /s/  Yuri Muzichenko


By: Yuri Muzichenko


  Title:  Director

 
MORGAN STANLEY BANK
 

    /s/  Daniel Twenge


By: Daniel Twenge


  Title:  Vice President


60